DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 31-36.

Applicants' arguments, filed 01/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim 31 recites a source of P2O5. The claim fails to comply with the written description requirement since “a source of” P2O5 is not supported in the specification. At best the specification discloses on page 7 a source of phosphate.

Claim 31 recites a source of calcium oxide. The claim fails to comply with the written description requirement since “a source” of calcium oxide is not supported in the specification. At best the specification discloses on page 7 the compound CaO.

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 36 fails to further limit the subject matter of the claim upon which it depends since it depends from canceled claim 1.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonte Ferreira et al. (CA 2,832,418, Oct. 11, 2012).
2O5, 29-60 mol. % SiO2, and 0-5 mol. % CaF2 (claim 1). The composition may additionally comprise chlorides (ex.: CaCl2, MgCl2, FeCl3) (claim 12). The bioactive glass may be used in toothpastes to treat periodontal disease (page 19). The bioactive glass composition may be synthesized by a melt-quenching technique that involves melting in the temperature range of 1500-1600ºC (page 13). Sintering a bioactive glass powder forms a glass-ceramic comprising fine crystals of diopside, and/or wollstonite, and/or fluoroapatite (page 13). A method of preparation of the bioactive glass composition comprises melting the components in the range of 1050-1600ºC and pouring the melt into moulds to obtain bulk glasses (claim 24). The bulk glasses are then annealed at temperatures between 400-700ºC (claim 24). 
The prior art discloses a composition containing SiO2, P2O5, CaO, and CaCl2 (i.e. metal chloride). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride 
In regards to instant claim 31 reciting a chloroapatite-containing glass-ceramic, the instant specification discloses on page 7 wherein compositions containing CaO and a source of phosphate have been found to crystallize to chloroapatite on heat treatment. Since Da Fonte Ferreira et al. disclose a glass comprising CaO, P2O5, and CaCl2 and sintering the glass to form a glass-ceramic, one of ordinary skill in the art would reasonably expect that Da Fonte Ferreira et al. disclose a chloroapatite-containing glass-ceramic.  
In regards to the process steps recited in instant claim 31, Da Fonte Ferreira et al. disclose forming a glass melt bulk and heating the glass melt bulk from 400-700ºC in claims 24 and 25. Even if this were not the case, the process steps recited makes instant claim 1 a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, since Da Fonte Ferreira et al. disclose a chloroapatite-containing glass, the claimed invention is obvious and the claim is unpatentable even if the prior product was made by a different process. 

s 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonte Ferreira et al. (CA 2,832,418, Oct. 11, 2012) in view of Imashita (US 5,709,725, Jan. 20, 1998).
	The teachings of Da Fonte Ferreira et al. are discussed above. Da Fonte Ferreira et al. do not disclose the amount of CaCl2.
However, Imashita discloses a process for producing a glass melt (abstract). The production of a glass melt is essentially the same as conventional production of a melt or a molten fluid of glasses, particularly oxide classes, except for the modification that a particular halide is combined with raw materials for glass in the process of melting raw materials (col. 4, lines 27-32). Suitable halides include calcium chloride (col. 4, line 14). The quantity of the halide incorporated is preferably in the range of 5 to 50% by weight with respect to the raw materials used (col. 4, lines 22-25). 
It would have been prima face obvious to one of ordinary skill in the art to have formulated the glass composition of Da Fonte Ferreira et al. to comprise 5 to 50% by weight calcium chloride since this is a known and effective amount of calcium chloride incorporated into oxide glass compositions as taught by Imashita.
In regards to instant claim 32 reciting wherein the glass melt bulk has a network connectivity from 2 to 3, page 6 of the instant specification discloses wherein network connectivity may be calculated as follows: NC = ((4*[SiO2]) – (2*([R2O]+[RO]) – (6*[P2O5]))/[SiO2]). Da Fonte Ferreira et al. suggest a glass comprising, for example, 36 mol. % SiO2, 38 mol. % CaO, 1 mol. % CaF2, and 6 mol. % P2O5. As discussed above, it would have been obvious to have incorporated 5 to 50 wt. % CaCl2 into the composition of Da Fonte Ferreira et al. Therefore, when incorporating, for example, 2 into the glass composition suggested by Da Fonte Ferreira et al., the glass composition comprises 19 mol. % CaCl2. A glass comprising 36 mol. % SiO2, 38 mol. % CaO, 1 mol. % CaF2, 6 mol. % P2O5, and 19 mol. % CaCl2 has a NC of 2.89. 
In regards to instant claim 33 reciting the weight percent of Cl, 28.76 wt. % CaCl2 comprises 18.37 wt. % Cl. 
Response to Arguments
	Applicant argues that in the context of melt-quenching Da Fonte Ferreira describes only the use of fluorides. Chlorides are missing. For this reason, Da Fonte Ferreira does not teach or suggest a glass-ceramic formed from a metal chloride glass melt.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The third paragraph on page 13 of Da Fonte Ferreira discloses batches comprised of oxides, carbonates, nitrates, sulphates, fluorides, etc. Thus, additional components may be included in the batch. Da Fonte Ferreira disclose wherein the glass may comprise chlorides and does not disclose wherein chlorides would be unsuitable for melt-quenching; therefore, one of ordinary skill in the art would not have been taught away from incorporating chlorides in a melt-quenching process. Furthermore, Imashita discloses chlorides in a glass melt. As such, it would have been obvious to one of ordinary skill in the art that chlorides may be incorporated into a melt-quenching process and Applicant’s argument is unpersuasive. 

Applicant argues that nowhere does Da Fonte Ferreira teach or suggest a glass-ceramic comprising chloroapatite.
2O5, and CaCl2 and sintering the glass to form a glass-ceramic, one of ordinary skill in the art would reasonably expect that Da Fonte Ferreira et al. disclose a chloroapatite-containing glass-ceramic.  

Applicant argues that Da Fonte Ferreira teaches a glass-ceramic formed by a different process.
The Examiner does not find Applicant’s argument to be persuasive. Da Fonte Ferreira teaches substantially the same process as the instant claims in claims 24 and 25. Even if this were not the case, the instant claims are product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, Da Fonte Ferreira discloses a chloroapatite-containing glass-ceramic, therefore, the product in the product-by-process claim is obvious from the product of Da Fonte Ferreira and the claim is unpatentable. Applicant does not explain how the process in the product-by-process claim produces a product structurally different from the product of Da Fonte Ferreira. 


The Examiner does not find Applicant’s argument to be persuasive. As discussed above, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Furthermore, Da Fonte Ferreira does not disclose wherein a powder step is required. Da Fonte Ferreira discloses in claims 24 and 25 of forming a bulk glass and then annealing the bulk glass at temperatures between 400-700ºC. 

	Applicant argues that Imashita does not cure the deficiencies of Da Fonte Ferreira. 
	The Examiner submits that arguments with regards to Da Fonte Ferreira are discussed above and are unpersuasive. Therefore, the rejection with Imashita is maintained.

Response to Declaration
	Declarant’s arguments have been addressed above. 

Conclusion
Claims 31-36 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY LIU/Primary Examiner, Art Unit 1612